Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on July 31, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on March 20, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 1-20 are objected to because of the following minor informalities: in reference to claims 1, 17 and 19: “Fourier Finite Transforms” should read “Finite Fourier Transform,” (see page 24, five lines into claim 1, page 28, second line into claim 17; and page 29, third line into claim 19 respectively). 
Claim rejection – 35 U.S.C. 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite: in reference to claims 1, 17 and 19: the instant claims include a phrase “a region of a subsurface” in page 24, line 7 into the claim 1, in page 28, four lines into claim 17, and page 29, five lines into claim 19 respectively. 
With regard to claims 5 and 8: the claims include a reference on “performing a transformation of a first value into a transformed first value” and “performing a transformation of a second value into a transformed second value” respectively (see page 25, fourth line into claim 5; and page 26, fourth line into claim 8 respectively); however, it is not definite what transformation is included or the logic with such transformation. 
With regard to claims 7 and 10: the instant claims refer to “second value” of claim 7 and “the modified second value” of claim 10 as noted in page 25, last line into claim 7 and page 26, last line into claim 10 respectively). 
Applicant is encouraged to fix some of these types of logical connection to the claimed invention and correct all the antecedent issues related to such logical concepts. 
Claims 4-16, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (WO 2015/104059, hereon Xu). 
In reference to claim 1: Xu discloses a system (see Xu, Abstract), comprising: a processor (see Xu, Fig. 2 unit 12), wherein the processor is configured to: 
Receive reservoir data of a hydrocarbon reservoir (see Xu, page 13, line 18 and page 14, line 20); 
Receive an indication related to selection of a wavefield propagator (see Xu, page 13, lines 22-23, “instructions ...to obtain the wavefield at different propagation times); 
Apply the wavefield propagator utilizing Finite Fourier Transforms and finite differences (see Xu, page 15, lines 5-7) to model a wavefield associated with a Tilted Orthorhombic media  (Xu, page 16, lines 25-26) representative of a region of a subsurface comprising the hydrocarbon reservoir; and 
Process the reservoir data in conjunction the wavefield propagator to generate an output for use with seismic exploration above a region of a subsurface comprising the hydrocarbon reservoir and containing structural or stratigraphic features conducive to a presence, migration, or accumulation of hydrocarbons (see Xu, page 14, line 18, data reports or images).
In reference to claim 17: see the rational in claim 1 above. 
In reference to claim 19: see the rational in claim 1 above. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Zhang (UK Patent Application, GB 2490215, hereon Zhang).
With regard to claims 2 and 3: Xu discloses a system for processing reservoir data in conjunction the wavefield propagator (see in reference to claim 1 above); and the processor is further configured to model the wavefield associated with the tilted orthorhombic media; however, Xu is silent about the modeling includes performing an initial transformation of a pressure attribute associated with the wavefield propagator into a transformed pressure attribute. 
Zhang discloses performing an initial transformation of a pressure attribute associated with the wavefield propagator into a transformed pressure attribute (see Zhang, Abstract, claims 2 and 10, for instance). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made modifying the system for processing reservoir data in conjunction the wavefield propagator as taught by Xu and incorporate the concept of transformation of a pressure attribute associated with the wavefield propagator as Zhang into a transformed pressure attribute so that a better characterization of the subsurface region where a likely concentration of hydrocarbon reservoir would be better identified where such characterization would provide a better and more accurate representation of efficient hydrocarbon reservoir could be realized.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Reshef et al. (U.S. Patent No. 6,904,368) discloses seismic analysis using post-imaging seismic anisotropy corrections. 
Henderson et al. (U.S. Patent No. 5,451,164) discloses method and system for geophysical and geologic modeling. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857